Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11113871. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping as shown below. Step (c) has been changed to make “multiple initial cutoff depths” an “initial cutoff depth”. Step (d) has been changed to remove the jump threshold. Step (g) has removed the bounding volume language. 17467002 is strictly broader than 11113871. It is well settled that "anticipation is the epitome of obviousness," in re McDaniel, 293 F3d. 1379,1385 (Fed. Cir. 2002}{quoting Connell v. Sears Roebuck & Co,, 722 F.2d 1542, 1.548 (Fed. Cir. 1.983}}; In re Fracalossi, 681 F.2d 792, 794 (CCPA 1982).

17467002
11113871 (16/800334)
A computer-implemented method for cropping a three-dimensional (3D) scene, comprising: 
A computer-implemented method for cropping a three-dimensional (3D) scene, comprising:
(a) acquiring the 3D scene, wherein the 3D scene comprises:
 5(i) multiple 3D images, wherein each 3D image is from a view angle of an image capture device; and 
(ii) a depth map for each 3D image, wherein the depth map comprises two or more depth values, wherein each of the two or more depth values is measured from the image capture device to an object in the 3D 10image; 
 (a) acquiring the 3D scene, wherein the 3D scene comprises: 
 5(i) multiple 3D images, wherein each 3D image is from a view angle of an image capture device; and
 (ii) a depth map for each 3D image, wherein the depth map comprises two or more depth values, wherein each of the two or more depth values is measured from the image capture device to an object in the 3D 10image;
(b) sorting the two or more depth values for each 3D image resulting in a sorted depth map for each image; 
(b) sorting the two or more depth values for each 3D image resulting in a sorted depth map for each image;
(c) determining an initial cutoff depth, wherein the initial cutoff depth is based on the view angles; 15
(c) determining multiple initial cutoff depths, wherein each of the multiple initial cutoff depths is based on the view angle;
(d) determining a cutoff relaxation depth that is used to relax the initial cutoff depth; 
(d) determining a cutoff relaxation depth, wherein the cutoff relaxation depth is based on a jump, between two of the two or more depth values, that exceeds a jump threshold;
(e) generating a confidence map for each depth map, wherein the confidence map indicates whether each depth value is above or below the cutoff relaxation depth; 20
(e) generating a confidence map for each depth map, wherein the confidence map indicates whether each depth value is above or below the cutoff 20relaxation depth;
(f) generating an aggregated model that combines the confidence maps for all of the 3D images in the 3D scene; and 
(f) generating an aggregated model that combines the confidence maps for all of the 3 D images in the 3D scene;
(g) cropping out points from the 3D scene based on the aggregated model.
(g) generating a bounding volume out of the aggregated model;   23(h) cropping out points from the 3D scene based on the bounding volume.


	Allowable Subject Matter
Claims 1-20 overcome the prior art.
Previous allowability was based on steps (c)-(f). The differences have been reviewed and steps (c)-(f) are still found to overcome the prior art. 
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616